Pek Curiaai.
The decision in Foundry Co. v. Aluminum Co., ante, 702, is controlling- on the appeal in this action.
It was there held that the right of one furnishing materials to share in the fund due by the owner to the contractor is statutory and is dependent upon acquiring a lien on the property, and if no lien on the property is or can be acquired, that no duty or obligation is imposed on the owner by giving notice, and the authorities are all to the effect that no lien can be acquired against public buildings. Snow v. Comrs., 112 N. C., 341; Hardware Co. v. Schools, 150 N. C., 680.
It follows that as the Cruse Company acquired no lien upon the property by giving notice to the owner, it thereby imposed no obligation upon the owner with reference to the amount due the contractor, and that the defendant made payment to the Cruse Company of its own motion and when under no duty to do so, and that the amount paid cannot be allowed as a credit against the plaintiff receiver.
Affirmed.